Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a tub assembly, comprising: a tub formed by a sidewall, the sidewall having a bottom end and top end, the bottom end defining a first cross-sectional area and the top end defining an upper opening; a first bottom having a second cross-sectional area less than or equal to the first cross-sectional area; a second bottom provided below the first bottom, the second bottom having a third cross-sectional area greater than or equal to the second cross-sectional area; and, a drain provided in the second bottom, wherein the first bottom is configured to move toward the second bottom to seal a bottom end of the tub and away from the second bottom to allow drainage of a liquid in the tub to the drain.
The subject matter of the independent claim 17 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a tub assembly, comprising: a tub having an upper rim defining an upper opening and a bottom; wherein the bottom of the tub includes: a bottom frame having a drain, a bottom plate configured to move relative to the bottom frame in a first direction to seal the bottom of the tub and relative to the bottom frame in a second direction to drain a liquid stored in the tub, the first and second directions being opposite.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim et al. (US Patent Publication No. 2020/0100466) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a tub with a bottom frame having a drain and a bottom plate movable relative to the bottom frame.
Seri (US Patent Publication No. 2012/0324641) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a tub with a bottom plate movable relative a bottom.
Kaufman (US Patent No. 1,758,226) and Kenney (US Patent No. 1,148,456) do not anticipate or render obvious the claimed invention, however, are analogous because they disclose basins with a framed drain with a bottom plate configured to move relative to the frame in a first direction to seal the bottom of the basin and relative to the frame in a second direction to drain liquid stored in the basin, the first and second directions being opposite.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754